DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is no longer objected to.

Double Patenting
Claims 1-11 and 13 are no longer rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
Claims 1-11 are no longer rejected under 35 U.S.C. 112 (b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over COTTONE (US 20180093070 A1) in view of BALZUM (US 20030028127 A1), further in view of HARRISON (US 4035007).
As to claim 1, COTTONE teaches method of forming a mechanical joint, comprising: providing a first tube formed of nitinol wherein the first tube includes an end portion having a plurality of protruding first tube lobes and a plurality of first tube lobe recesses, and wherein each lobe of the plurality of first tube lobes is in a first position (Figures 6a-6c teach the lobe (410) is in a first position (lying parallel to the tube wall) before joining.), respectively; providing a metallic second tubular component including an end portion having a plurality of protruding second tubular component lobes, and a plurality of second tubular component lobe recesses (¶0141 and Figure 6r/6s teach the joining of two tubular modules (110, 120).  ¶0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol.  Figure 6p-6q teach that lobes (410, 450, 451) fit into corresponding lobe recesses (430, 460, 461) on both tubes (110, 120). ¶0167 teaches that a plurality of snap fit connectors is within the scope of the invention.); positioning each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes expands to a (Figures 6l-6m teach that the first lobes (410) are moved to a second position during joining.), respectively; aligning each lobe of the plurality of first tube lobes while in the second position with each lobe recess of the plurality of second tubular component lobe recesses (Figures 6l-6m teach that the first lobes (410) are aligned with the recess (430) of the second tubular component (110) when in the second position.), respectively; moving each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes returns to the first position and is disposed in each lobe recess of the plurality of second tubular component lobe recesses, respectively; disposing each lobe of the plurality of second tubular component lobes in each lobe recess of the plurality of first tube recesses, respectively (Figure 6h teaches the lobe (410) returns to a first position after joining.); mechanically engaging the first tube end portion having the plurality of first tube lobes with the second tubular component end portion having the plurality of second tubular component lobes (Figure 6h teaches the two tube sections (110, 120) are joined together using the lobe (410) and recess (430) cooperating structure. ¶0167 teaches the use of a plurality of lobes for the connection.), wherein each lobe of the plurality of first tube lobes mechanically engages withAMENDMENTPage 3Serial No: 16/430,701Docket MEDPO03 CIPFiling Date: June 4, 2019Title: MECHANICAL JOINING OF NITINOL TUBES two adjacent lobes of the plurality of second tubular component lobes and each lobe of the plurality of second tubular component lobes mechanically engages with two adjacent lobes of the plurality of first tube lobes (Figures 6g-6j teaches the lobes (410) of the first tube (120) engage with the adjacent lobes (second tube portions adjacent to the lobe (410) of the second tube (110).), such that a mechanical joint is formed which interlocks the first tube and the second tubular component against axial (Figure 6m shows that the lobe (410) is wider at the head portion than the shaft (440) of the recess (430) such that it cannot be pulled back through the narrow shaft portion.  This is interpreted as a mechanical interconnection of the two tubes (110, 120). ¶0179 teaches that the snap fit connector creates a secure connection.)
COTTONE does not explicitly disclose wherein each lobe of the second tubular component lobes is complementary in size and geometry with each lobe of the first tube lobes.  COTTONE does disclose that at least one lobe (Figure 6 Item 410) on the first tube (120) is complementary in size and geometry to the lobe (Area next to the recess (430)) of the second tube and that there can be a plurality of lobes. (¶0167)
However, BALZUM teaches a medical tube joining process where ach lobe of the second tubular component lobes is complementary in size and geometry with each lobe of the first tube lobes. (Figures 7-9 teach two tubular segments (306, 308) of a medical device (302, 304) that have lobes (struts (334) with end lobes (340), similar to COTTONE) and recesses (350) that are complementary in size and geometry.  In this case, complementary is interpreted as the size and shape of the lobes cooperate to fill the recesses on each individual tube when joined.)
The material of the tube segments is not explicitly disclosed in BALZUM, COTTONE is relied upon for teaching the nitinol and steel tube segments.
The references teach tubing for use in the medical field with tongue and groove/dovetail connection elements.  Therefore, the references are analogous to one another and the claimed invention.
One of ordinary skill would have been motivated to substitute the lobes of COTTONE for the known interlocking lobe and recess arrangement of BALZUM in order to create a secure connection in the axial direction (via the multiple lobes of BALZUM), in accordance with the multiple snap fit embodiment of COTTONE. (¶0167)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the lobes of COTTONE for the known interlocking lobe and recess arrangement of BALZUM for because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).

COTTONE does not explicitly disclose cooling each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes expands to a second position, respectively; aligning each lobe of the plurality of first tube lobes while in the second position with each lobe recess of the plurality of second tubular component lobe recesses, respectively; heating each lobe of the plurality of first tube lobes such that each lobe of the plurality of first tube lobes returns to the first position and is disposed in each lobe recess of the plurality of second tubular component lobe recesses, respectively.
COTTONE does disclose that Nitinol can be modified by heating. (¶0220)
However, HARRISON teaches the joining of two tubes using a joining member made from a heat recoverable material (Col. 1, Lines 45-53) that is composed of Nickel and Titanium in a near-equiatomic composition (See Col. 5, Lines 49-54), similar to (Col. 3, Lines 57-62), aligned with the pipe joint (Col. 4, Lines 10-12), then heated to return the size/shape of the SMA member to a first position to create the pipe joint. (Col. 4, Lines 17-25) (See also Figures 5-7)
One of ordinary skill would have been motivated to apply the known heating/cooling technique of HARRISON to the multi-lobe joining method of COTTONE in view of BALZUM in order to provide a connection that can be easily transported and applied or removed without the use of extra equipment. (HARRISON Col. 1, Lines 45-50)  A joint that can be readily uncoupled allows for the replacement of sections of COTTONE’s catheter in the event that a section of greater length (¶0164 teaches various lengths are used) is needed for a particular medical procedure.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known heating/cooling technique of HARRISON to the multi-lobe joining method of COTTONE in view of BALZUM because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the plurality of first tube lobes of the first tube comprise an initial minimum width (W1) and a length (L), wherein the length to width aspect ratio of 0.33:1 to 10:1. (Figure 7 of BALZUM, which is being interpreted as teaching the claimed lobes and recesses, teaches a minimum width (proximal portion (336)) and a length (not labeled) of the lobes (334).  These lobe sections are clearly shown in the figures as having a lobe length to width aspect ratio that falls within the claimed range of 0.33:1 to 10:1. “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 7 suggests to one of ordinary skill in the art that was looking to create a tongue and groove joint between two tubes to do so with a length to width aspect ratio between 0.33:1 and 10:1. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice COTTONE in view of BALZUM, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)

As to claim 3, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the plurality of first tube lobes of the first tube comprises 2, 3, 4, 5 or 6 lobes. (BALZUM, Figure 7 teaches at least 3 lobes (334).  COTTONE, ¶0167 teaches 1, 2, 3, 4, 5, 6…n protruding sections.)

As to claim 4, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the first tube has an outer diameter (OD) of 0.010 inch to 0.625 inch. (COTTONE, which is being relied upon for the tubes, ¶ 0183 teaches the outer diameter can be from 0.5mm to 1mm, or 0.0196 inches to 0.039 inches.  ¶ 0189 also teaches a diameter of up to 3mm, or 0.118 inches.)

As to claim 5, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the first tube has a wall thickness of 0.002 inch to 0.065 inch. (COTTONE, which is being relied upon for the tubes, ¶ 0189 teaches a wall thickness of 0.05mm to 1mm, or 0.00196 inches to 0.0394 inches.)

As to claim 6, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the outer diameter (OD) to wall thickness ratio is 5:1 to 30:1. (COTTONE, which is being relied upon for the tubes, ¶ 0189 teaches an OD of 0.2 mm to 3 mm and a wall thickness of 0.05 mm to 1mm, which results in both a ratio of 5:1 (0.25mm:0.05mm) and 30:1 (3mm:0.1mm).)

As to claim 8, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the mechanical engaging of the first tube end portion with the second tubular component end portion includes a strain on the plurality of first tube lobes. (Figure 4a teaches a nitinol tube end (120) that engages with another tube end (110).  ¶ 0168 teaches the stabilizing elements (which correspond to the joint) experience strain.)
COTTONE does not explicitly disclose that the strain is between 1% and 8%.
However, on Page 6, Line 15 of the specification filed 17 December 2018, Applicant admits that Nitinol can provide up to 8.0% strain.   Since COTTONE discloses the use of Nitinol (¶ 0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol.) in the tongue and groove joint, COTTONE must also disclose a less than 8% strain. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

As to claim 9, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the mechanical joint has a torsional flexibility. (COTTONE, ¶ 0246 and 0247 teach that flexibility of the tubular modules are impacted by the design characteristics. (diameter, wall thickness, material used))
COTTONE in view of BALZUM and HARRISON does not explicitly disclose that the torsional flexibility is of 0.1 degree up to less than 1.0 degree. 
However, regarding the limitation “the torsional flexibility is of 0.1 degree up to less than 1.0 degree” it is noted that the torsional flexibility of the joint is a known result effective variable because it is well known in the art of mechanical coupling that if there is too little flexibility, the joint will not function as intended, but too much flexibility will also result in a failure of the joint.  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the claimed flexibility range of 0.1 degree up to less than 1.0 degree, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the 

As to claim 10, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the mechanical joint has a torsional flexibility. (COTTONE, ¶ 0246 and 0247 teach that flexibility of the tubular modules are impacted by the design characteristics. (diameter, wall thickness, material used).)
COTTONE in view of BALZUM and HARRISON does not explicitly disclose that the torsional flexibility is of 1.0 degree to 3.0 degrees.
However, regarding the limitation “the torsional flexibility is of 0.1 degree to 3.0 degrees” it is noted that the torsional flexibility of the joint is a known result effective variable because it is well known in the art of mechanical coupling that if there is too little flexibility, the joint will not function as intended, but too much flexibility will also result in a failure of the joint.  As such, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the claimed flexibility range of 0.1 degree to 3.0 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

As to claim 18, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein the metallic second tubular component is formed of stainless steel, cobalt alloy, or nickel alloy. (COTTONE, ¶0152 teaches one of the tubular modules (110) is made from 316 SST and another (120) is made from Nitinol. ¶0146 teaches COTTONE considers SST to be stainless steel.  Additionally, THORUD Col. 13, Lines 10-14 teach the use of nickel alloys and stainless steel for analogous tubular products.)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over COTTONE (US 20180093070 A1) in view of BALZUM (US 20030028127 A1), further in view of HARRISON (US 4035007), as applied in claim 1, further in view of HERMANN (US 20120143175 A1).
As to claim 7, COTTONE in view of BALZUM and HARRISON teaches the method of claim 1 wherein each lobe of the plurality of first tube lobes and each lobe of the plurality of second tubular component lobes has a length L and a width at the end of the tube (W3) such that the length (L) to width (W3) has a ratio is in the range of 0.33:1 to 2:1. (BALZUM, which is being relied upon for the recesses and lobes, teaches a lobe and protrusion configuration in Figure 7.  COTTONE teaches the shape of lobes/recesses can be variable in tongue/groove joints in ¶0143, including trapezoidal.)
COTTONE in view of BALZUM and HARRISON does not explicitly disclose the ratio is in the range of 0.33:1 to 2:1.
However, HERMANN teaches a tongue and groove joint for a medical device where the ratio of (L)/(W3) is in the range of 0.33:1 to 2:1.  (Figure 5 teaches two sections of the device that are to be brought together to form a tongue and groove joint using trapezoidal lobes on each piece that fit into complementary recesses in the opposite component.  These lobes have an L/W3 ratio within the claimed range as the W3 dimension is lower than the L dimension.  “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed.” In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972) Figure 5 suggests to one of ordinary skill in the art that was looking to create a tongue and groove joint between two tubes to do so with a length to width aspect ratio between 0.33:1 and 2:1. “The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art.” In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979) See MPEP 2125. Examiner asserts that an artisan attempting to practice HERMANN, but having no measurements, would have reasonably at first attempted to copy the structure as shown in the Figures.)
One of ordinary skill would have been motivated to substitute the known trapezoidal lobe shape from HERMANN for the lobe shape from COTTONE or BALZUM in order to create a joint that allows for optimal generation of torque (HERMANN, ¶0137) and create a secure connection in the axial direction. (HERMANN, ¶0139)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known trapezoidal lobe shape from HERMANN for the lobe shape from COTTONE or BALZUM because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B)
See also MPEP 2144.04 (IV)(B) – changes in shape.


Response to Arguments
Applicant’s arguments, see remarks, filed 15 June 2021, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C 102 and 103 using COTTONE alone have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of COTTONE (US 20180093070 A1) in view of BALZUM (US 20030028127 A1), further in view of HARRISON (US 4035007).
Applicant’s arguments that COTTONE does not anticipate the complementary shape/size of a plurality of lobes were convincing.  This limitation was not explicitly shown in the Figures of COTTONE, yet mentioned in the description. (¶0167 teaches a plurality of the lobes)
Applicant’s arguments that COTTONE in view of KIM does not disclose the new method limitations of claim 1 regarding the heating and cooling were convincing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
CORCORAN (US 20050043711 A1) also teaches a trapezoidal lobe configuration.
DOBSON (US 20200021097 A1) teaches using a shape memory alloy component with a tube joint.
SCHUTZLER (US 4294559) teaches using a shape memory alloy component with a tube joint.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        8 September 2021